PARKER, Judge.
There was ample evidence to justify submitting this case to the jury and the trial court did not err in denying defendant’s motion for nonsuit.
Defendant assigns error to several portions of the court’s charge to the jury. First, defendant contends that the trial court, in recapitulating Opal Hicks’s testimony, expressed an opinion about a critical fact. Comparing the evidence with this portion of the charge, however, it is clear that the trial court accurately recounted her testimony and nothing more. Next, defendant contends that the trial court inadequately charged the jury concerning (1) the bearing of Barrett’s reputation as a violent and fighting man on the defendant’s reasonable apprehension of death or great bodily harm at the time Barrett allegedly attacked him and (2) the law of self-defense and its application to the facts of the case. Reading the instruction as a whole and taking the portions of the charge complained of in their proper context, we find no prejudicial error. Considering the charge as a whole, the jury was adequately apprised as to the law arising on the evidence in this case, particularly as it related to defendant’s contention that he shot only in self-defense.
Finally, defendant contends that the trial court erred in failing to instruct the jury, as defendant requested, that they “should scrutinize and look carefully into the testimony of Opal Lee Hicks.” In this connection, however, Hicks was not an accomplice, though she was charged as being an accessory after the fact. An accessory after the fact is not considered as an accomplice, State v. Bailey, 254 N.C. 380, 119 S.E. 2d 165, and there was no error in the court’s failure to give the requested instruction.
No error.
Chief Judge Brock and Judge Baley concur.